 



Exhibit 10.2
[MoneyGram Letterhead]
February 11, 2008
THL Managers VI, LLC
c/o Thomas H. Lee Partners, L.P.
100 Federal Street
Boston, MA 02110
Ladies and Gentlemen:
          Reference is hereby made to that certain Purchase Agreement dated as
of February 7, 2008 by and among MoneyGram International, Inc., a Delaware
corporation (the “Company”), and the Investors party thereto (the “Purchase
Agreement”). All terms not defined herein shall have the meaning ascribed to
them in the Purchase Agreement.
          In connection with the THL Investors entering into the Purchase
Agreement and undertaking the obligations therein, and in consideration of the
services provided by THL Managers VI, LLC (“THL Managers”), an affiliate of the
THL Investors, with respect thereto, the Company agrees to pay THL Managers
$15,000,000 (the “Arrangement Fee”) immediately following the execution of the
Purchase Agreement. All amounts paid to THL Managers pursuant to this letter
agreement shall be paid in immediately available funds to the account set forth
on Exhibit A attached hereto.
          In the event the Purchase Agreement is terminated pursuant to
Section 5.1(b) of the Purchase Agreement as a result of failure of the closing
condition in Section 1.2(c)(i) of the Purchase Agreement to be satisfied or
pursuant to Section 5.1(c), then the full Arrangement Fee shall be repaid to the
Company, as soon as practicable, but in no event more than 48 hours following
such termination. In the event the Purchase Agreement is terminated (1) as a
result of or arising out of the willful breach of this Agreement by the Company
or (2) pursuant to Section 5.1(d) of the Purchase Agreement or Section 5.1(e) of
the Purchase Agreement, then no amount of the Arrangement Fee shall be repaid to
the Company. In the event the Purchase Agreement is terminated for any other
reason, then two-thirds (2/3) of the Arrangement Fee shall be repaid to the
Company, as soon as practicable, but in no event more than 48 hours following
such termination. For the avoidance of doubt, the provisions of this letter
agreement shall not require any repayment of any amounts paid to THL Managers or
any of Affiliates thereof prior to the date hereof or of any expenses of THL
Managers or any of its Affiliates reimbursed or reimbursable under the Purchase
Agreement or otherwise. All amounts paid to the Company pursuant to this letter
agreement shall be paid in immediately available funds to the account set forth
on Exhibit B attached hereto.

 



--------------------------------------------------------------------------------



 



          This letter agreement shall be deemed to be made in, and in all
respects shall be interpreted, construed and governed by and in accordance with
the internal laws of, the State of Delaware. This letter agreement may be
executed in one or more counterparts, each of which together be deemed an
original, but all of which together shall constitute one and the same
instrument.
**Remainder of this page intentionally left blank**

 



--------------------------------------------------------------------------------



 



                  MONEYGRAM INTERNATIONAL, INC.    
 
           
 
  By:   /s/ Teresa H. Johnson    
 
           
 
  Name:   Teresa H. Johnson    
 
  Title:   Executive Vice President, General Counsel and Secretary    

          Accepted and agreed as of     the date first written above:    
 
        THL MANAGERS VI, LLC    
By:
  Thomas H. Lee Partners, L.P.,     its managing member    
 
       
By:
  Thomas H. Lee Advisors, LLC,     its general partner    
 
       
By:
  /s/ Seth Lawry    
 
        Name: Seth Lawry     Title: Managing Director    

 